Case 1:19-cv-02782-SEB-TAB Document 1 Filed 07/08/19 Page 1 of 4 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

STEPHEN KNOWLES, TRUSTEE OF THE                             )
BRICKLAYERS OF INDIANA RETIREMENT                           )
FUND, BRICKLAYERS AND TROWEL TRADES                         )
INTERNATIONAL PENSION FUND, BRICKLAYERS                     )
AND ALLIED CRAFTWORKERS INTERNATIONAL                       )
HEALTH FUND (AS SUCCESSOR TO BRICKLAYERS                    )
OF INDIANA HEALTH AND WELFARE FUND),                        )
INDIANA BRICKLAYERS LOCAL 4 JOINT                           )
APPRENTICESHIP TRAINING COMMITTEE,                          )
BRICKLAYERS AND ALLIED CRAFTWORKERS                         )
LOCAL 4 INDIANA/KENTUCKY AND                                )
INDIANAPOLIS PENSION FUND,                                  )
                                                            )
                              Plaintiffs,                   ) No. 1:19-cv-2782-
                                                            )
               v.                                           )
                                                            )
MCLAUGHLIN MASONRY, LLC, an Indiana domestic                )
limited liability company,                                  )
                                                            )
                              Defendant.                    )

                                            COMPLAINT

       Plaintiffs, by their attorneys, DONALD D. SCHWARTZ and ARNOLD AND KADJAN,

LLP, complain against Defendant, MCLAUGHLIN MASONRY, LLC, as follows:

                                JURISDICTION AND VENUE

1.     (a)     Jurisdiction of this cause is based upon Section 502 of the Employee Retirement

Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145 as amended.

       (b)     Venue is founded pursuant to 29 U.S.C. Section 1132(e) (2) in this district, where

the Funds as described in Paragraph 2, are administered and 29 U.S.C. Section 185(c).

                                             PARTIES

2.     (a)     The Plaintiffs in this count are STEPHEN KNOWLES, TRUSTEE OF THE
Case 1:19-cv-02782-SEB-TAB Document 1 Filed 07/08/19 Page 2 of 4 PageID #: 2



BRICKLAYERS OF INDIANA RETIREMENT FUND, BRICKLAYERS AND TROWEL

TRADES       INTERNATIONAL          PENSION         FUND,   BRICKLAYERS       AND      ALLIED

CRAFTWORKERS           INTERNATIONAL           HEALTH       FUND    (AS    SUCCESSOR        TO

BRICKLAYERS         OF    INDIANA       HEALTH        AND    WELFARE      FUND),     INDIANA

BRICKLAYERS         LOCAL      4   JOINT    APPRENTICESHIP         TRAINING     COMMITTEE,

BRICKLAYERS AND ALLIED CRAFTWORKERS LOCAL 4 INDIANA/KENTUCKY AND

INDIANAPOLIS PENSION FUND (“the Funds”), and have standing to sue pursuant to 29

U.S.C. Section 1132(d)(1).

       (b)     The Funds have been established pursuant to collective bargaining agreements

previously entered into between the Bricklayers Union Local 4, IN/KY and its affiliated locals

(the "Union") and certain employer associations whose employees are covered by the collective

bargaining agreement with the Union.

       (c)     The Funds are maintained and administered in accordance with and pursuant to

the provisions of the National Labor Relations Act, as amended, and other applicable state and

federal laws and also pursuant to the terms and provisions of the agreements and Declarations of

Trust which establish the Funds.

3.     (a)     MCLAUGHLIN MASONRY, LLC (hereafter "MCLAUGHLIN"), employs

persons performing bargaining unit work in the jurisdiction of Union and is bound to make

contributions for hours worked by its bargaining unit employees.

       (b)     MCLAUGHLIN has its principal place of business in New Carlisle, Indiana.

       (c)     MCLAUGHLIN is an employer engaged in an industry affecting commerce.




                                                2
Case 1:19-cv-02782-SEB-TAB Document 1 Filed 07/08/19 Page 3 of 4 PageID #: 3



4.       Since June 2, 2010, MCLAUGHLIN has entered into a collective bargaining agreement

with the Union pursuant to which it is required to pay specified wages and to make periodic

contributions to the Funds on behalf of certain of its employees. (Exhibit “A”)

5.       By virtue of certain provisions contained in the collective bargaining agreements,

MCLAUGHLIN is bound by the Trust Agreement establishing the Funds.

6.       Under the terms of the collective bargaining agreements and Trust Agreements to which

it is bound, MCLAUGHLIN is required to make contributions to the Funds on behalf of their

employees and, when given reasonable notice by Plaintiffs or their representatives, to submit all

necessary books and records to Plaintiff’s accountant for the purpose of determining whether or

not it is in compliance with its obligation to contribute to the Funds.

7.       An audit was completed for the Local Fund for the time period of July 1, 2016 through

October 31, 2018, and it showed a total of $14,378.70 is due and owing, plus attorney’s fees and

costs.

8.       An audit was completed for the International Fund for the time period July 1, 2016

through October 31, 2018 and it showed a total of $2,424.06 is due and owing, plus attorney’s

fees and costs.

         WHEREFORE, Plaintiffs pray for relief as follows:

         A.       Judgment be entered against MCLAUGHLIN and in favor of Plaintiffs, in the

amount shown due under the Local Fund audit for $14,378.70 for the time period July 1, 2016

through October 31, 2018, and International Fund audit for $2,424.06 for the time period July 1,

2016 through October 31, 2018.

         B.       Plaintiffs be awarded their attorneys’ fees, costs, interest, and liquidated damages

pursuant to 29 U.S.C. 1132(g)(2) and Section 502(g)(2).




                                                   3
Case 1:19-cv-02782-SEB-TAB Document 1 Filed 07/08/19 Page 4 of 4 PageID #: 4



       C.     MCLAUGHLIN be enjoined from violating the terms of the collective bargaining

agreements and Trust Agreements by failing to make timely payments to the Funds and be

ordered to resume making those payments.

       D.     This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

                                       Respectfully submitted,

                                       STEPHEN KNOWLES, et. al.




                                       By:    s/ Donald D. Schwartz
                                              One of their Attorneys

Donald D. Schwartz
ARNOLD AND KADJAN, LLP
35 E. Wacker Dr., Suite 600
Chicago, Illinois 60601
(312) 236-0415




                                                 4
